DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 01/04/2022 and the Supplemental Response filed 01/14/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 112(b) rejections of claims 4, 10, 11, 13, 14, 17, and 18 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1, 2, 4, 6, 8, 10-14, 17, and 18
New claims: 					None
Claims currently under consideration:	1-20
Currently rejected claims:			1-20
Allowed claims:				None

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites a “food drink with a long shelf life”, but does not provide a definitive amount of time for determining a long shelf life.

Claim Rejections - 35 USC § 103
Claims 1-6, 8-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klamczynska (US 2015/0374012) in view of Chugh (Chugh et al., “Change in Color and Volatile Composition of Skim Milk Processed with Pulsed Electric Field and Microfiltration Treatments or Heat Pasteurization”, 2014, Foods, vol. 3, pages 250-268), as evidenced by Sam (Sam, “Quick Question Monday: Hot Filling Beverages and Juices in PET”, 2015, O. Berk, https://www.oberk.com/packaging-crash-course/quick-question-monday-hot-filling-beverages-and-juices-what-is-the-process).
Regarding claim 1, Klamczynska teaches a method for obtaining a drink with an acid pH comprising high-protein microalgal flour from eukaryotic microalgae ([0008], [0030]).  Protein is a water-soluble compound and some of the microalgal protein is no longer stored within cells ([0030]), indicating that this protein has been extracted from the microalgal cells.  Although the extracted protein has not been purified, there is no patentable difference ascribed to the compound being extracted from the cell or purified as it will serve the same functionality in both states when included in the beverage at the same concentration.  Therefore, the claimed purified water-soluble compound extracted from eukaryotic microalgae as well as the claimed eukaryotic microalgae extract being present in the beverage are rendered obvious.  Klamczynska teaches that the method comprises: providing the extract and water-soluble compound from the microalgae (corresponding to high-protein microalgal flour of Chlorella protothecoides having protein, chlorophyll, and DHA); providing an ingredient that has an acidic pH (corresponding to low pH liquid such as fruit juice) ([0044]); mixing the two ingredients together; subjecting the product to a pasteurization treatment ([0034]); and obtaining a drink with an acidic pH ([0033]).  Klamczynska discloses that low pH beverages are difficult to supplement with added protein because the low pH destabilizes proteins, but this problem is solved with the use of microalgal flour and/or protein ([0006]).  This disclosure at least suggests that the mixture comprising the microalgae can be maintained at a range of pH levels, including at a pH greater than 7; therefore, the selection of a pH 
However, Chugh teaches that the microbial control from the combination of pulsed electric field treatment and microfiltration is comparable to the microbial control achieved by HTST pasteurization (page 252, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have substituted the HTST treatment of Klamczynska with pulsed electric field treatment and microfiltration as taught by Chugh.  One would have been motivated to make this substitution because it is a simple substitution of one known element for another to obtain a predictable result (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  See MPEP § 2143.I(B).  Although Klamczynska does not teach that heat-sensitive ingredients are mixed together and subjected to microfiltration and non-heat-sensitive ingredients are mixed together and subjected to microfiltration prior to homogenization, Klamczynska teaches non-thermal pasteurization treatments 
Regarding claim 2, Klamczynska teaches the method as disclosed above in claim 1, including the drink is made from fruit juice ([0044]).
Regarding claim 3, Klamczynska teaches the method as disclosed above in claim 1, including the beverage comprising microalgal protein ([0044]) which is a water-soluble compound, wherein some of the microalgal protein is no longer stored within cells ([0030]), indicating that this protein has been extracted from the microalgal cells.  Although the extracted protein has not been purified as recited in claim 1, there is no patentable difference ascribed to the compound being extracted from the cell or purified as it will serve the same functionality in both states when included in the beverage at the same concentration. 
Regarding claim 4, Klamczynska teaches the method as disclosed above in claim 1, including the microalgae is Chlorella ([0044]) and that Spirulina is also used in foodstuffs ([0005]).
Regarding claim 5, Klamczynska teaches the method as disclosed above in claim 1, including the obtained drink is bottled under aseptic conditions ([0038]).
Regarding claim 6, Klamczynska teaches the method as disclosed above in claim 1, including the beverage comprising at least 0.1% microalgal protein ([0031]) which is a water-soluble compound, wherein at least 95% of the microalgal protein remains within 
Regarding claim 8, Klamczynska teaches a drink obtained by the method according to claim 1 ([0044]), comprising at microalgal protein.  Protein is a water-soluble compound and some of the microalgal protein is no longer stored within cells ([0030]), indicating that this protein has been extracted from the microalgal cells.  Although the extracted protein has not been purified as recited in claim 1, there is no patentable difference ascribed to the compound being extracted from the cell or purified as it will serve the same functionality in both states.  Therefore, the claim is rendered obvious.
Regarding claim 9, Klamczynska teaches the invention as disclosed above in claim 8, including the drink is still (corresponding to fruit juice) ([0044]).
Regarding claim 10, 
Regarding claim 12, Klamczynska teaches the invention as disclosed above in claim 4, including Spirulina is used in foodstuffs ([0005]).
Regarding claim 13, Klamczynska teaches the method as disclosed above in claim 1, including the beverage comprising at least 0.1% microalgal protein ([0031]) which is a water-soluble compound, wherein at least 95% of the microalgal protein remains within microalgal cells ([0030]), indicating that a maximum of 5% of the protein has been extracted from the microalgal cells.  The disclosed range of up to 5% extracted microalgal protein overlaps the claimed concentration range, thereby rendering it obvious.  Also it is noted that, although the extracted protein has not been purified as recited in claim 1, there is no patentable difference ascribed to the compound being extracted from the cell or purified as it will serve the same functionality in both states when included in the beverage at the same concentration.
Regarding claim 14, 
Regarding claim 15, Klamczynska teaches the method as disclosed above in claim 8, including the drink is made from fruit juice ([0044]).
Regarding claim 16, Klamczynska teaches the method as disclosed above in claim 2, including the beverage comprising microalgal protein ([0044]) which is a water-soluble compound, wherein the some of the microalgal protein is no longer stored within cells ([0030]), indicating that this protein has been extracted from the microalgal cells.  Although the extracted protein has not been purified as recited in claim 1, there is no patentable difference ascribed to the compound being extracted from the cell or purified as it will serve the same functionality in both states when included in the beverage at the same concentration.
Regarding claim 17, Klamczynska teaches the method as disclosed above in claim 2, including the microalgae is Chlorella ([0044]) and that Spirulina is also used in foodstuffs ([0005]).
Regarding claim 18, Klamczynska teaches the method as disclosed above in claim 3, including the microalgae is Chlorella ([0044]) and that Spirulina is also used in foodstuffs ([0005]).
Regarding claim 19, Klamczynska teaches the method as disclosed above in claim 2, including the obtained drink is bottled under aseptic conditions ([0038]).
Regarding claim 20, Klamczynska teaches the method as disclosed above in claim 3, including the obtained drink is bottled under aseptic conditions ([0038]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Klamczynska (US 2015/0374012) in view of Chugh (Chugh et al., “Change in Color and Volatile Composition of Skim Milk Processed with Pulsed Electric Field and Microfiltration Treatments or Heat Pasteurization”, 2014, Foods, vol. 3, pages 250-268) as evidenced by Sam (Sam, “Quick Question Monday: Hot Filling Beverages and Juices in PET”, 2015, O. Berk, https://www.oberk.com/packaging-crash-course/quick-question-monday-hot-filling-beverages-and-juices-what-is-the-process) as applied to claim 1 above, and further in view of Spikes (Spikes, J.D., “Photodegradation of Foods and Beverages”, 1981, Photochemical and Photobiological Reviews, pages 39-85; excerpt contains pages 39-43 and 69-70).
Regarding claim 7, Klamczynska teaches the invention as disclosed above in claim 1, including the obtained beverage is a fruit juice ([0044]) and that the microalgal flour within the beverage contains chlorophyll ([0040]).  It does not teach that the obtained beverage is stored in darkness for 24 hours to 7 days.
However, Spikes teaches that photodegradation of fruit juice changes the color, flavor, and nutrient value and that chlorophyll increased the rate of photodestruction (page 69, paragraph 2).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Klamczynska to include storing the obtained drink in the dark as taught by Spikes.  Since the obtained beverage of Klamczynska comprises fruit juice and chlorophyll ([0040]) and is nutritious, a skilled practitioner would be motivated to consult an additional reference such as Spikes in order to determine suitable storage conditions for the obtained beverage.  The teachings of Spikes would also suggest that keeping the obtained beverage in darkness throughout its storage period would be beneficial.  Therefore, storage of the obtained drink in darkness for 24 hours to 7 days is rendered obvious. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Klamczynska (US 2015/0374012) in view of Chugh (Chugh et al., “Change in Color and Volatile Composition of Skim Milk Processed with Pulsed Electric Field and Microfiltration Treatments or Heat Pasteurization”, 2014, Foods, vol. 3, pages 250-268) as evidenced by Sam (Sam, “Quick Question Monday: Hot Filling Beverages and Juices in PET”, 2015, O. Berk, https://www.oberk.com/packaging-crash-course/quick-question-monday-hot-filling-beverages-and-juices-what-is-the-process) as applied to claim 1 above, and further in view of Borowitzka (Borowitzka, M.A., “Algae as food”, 1998, Microbiology of Fermented Foods, 2nd ed., vol. 1, pages 605-622).
Regarding claim 11, Klamczynska teaches the invention as disclosed above in claim 3, including the high-protein microalgal flour is produced from Chlorella, comprises chlorophyll ([0044]), and that Spirulina is also used in juice drinks ([0006]).  It does not teach the water-soluble compounds are minerals or B vitamins.
However, Borowitzka teaches that Chlorella also comprises B vitamins and that Spirulina comprises B vitamins, minerals, phycocyanin, chlorophyll, and carotenoids (Table 18.3 on page 589).  It also teaches that Spirulina powder for human consumption has more than 55% protein (Table 18.2 on page 588).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Klamczynska by including water-soluble compounds such as B-vitamins, minerals, and phycocyanin as taught by Borowitzka.  Since Klamczynska teaches high-protein microalgal flour comprising intact and broken cells of Chlorella, the disclosed microalgal powder would inherently have B-vitamins that were extracted from the broken Spirulina is also used in beverages, a skilled practitioner would readily recognize that Spirulina could be used to make the high-protein microalgal flour of Klamczynska.  Spirulina comprises B-vitamins, minerals, chlorophyll and phycocyanin and therefore, the microalgal flour produced from Spirulina would contain these extracted components from the broken cells.  As such, the claimed minerals and phycocyanin are rendered obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claims 1, 2, 4, 8, 10, 11, 13, 14, 17 and 18: Applicant amended claims 4, 10, 11, 13, 14, 17 and 18 to fully address the rejection and thereby the rejections of these claims are withdrawn.  However, claims 1, 2, and 8 stand rejected for the reasons described above.

Claim Rejections – 35 U.S.C. §103 of claims 1-6, 8-10, and 12-20 over Klamczynska and Chugh; claim 7 over Klamczynska, Chugh, and Spikes; and claim 11 Klamczynska, Chugh, and Borowitzka: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that the combinations of references do not render the claimed invention obvious and neither the cited references nor the knowledge in the art provide proper rationale to allow one of ordinary skill to arrive at the claimed invention (Applicant’s Remarks, page 11, paragraphs 5-6).  Applicant stated that Klamczynska does not teach a step of sterilization of the mixture comprising the microalgae and the heat-sensitive 
However, in response to Klamczynska not teaching a step of sterilization of the mixture comprising the microalgae and the heat-sensitive ingredients by microfiltration separately from the rest of the ingredients which are sterilized by microfiltration or heat treatment, if microfiltration is used to sterilize both the mixture of the heat-sensitive ingredients and the mixture of non-sensitive ingredients, then there would be no patentable difference if the mixtures were sterilized by microfiltration before or after they were mixed together Chlorella protothecoides having protein, chlorophyll, and DHA) and the ingredient having an acidic pH (corresponding to low pH liquid such as fruit juice) ([0044]) together and subjecting the mixture to a pasteurization treatment such as HTST ([0034]).  Since Chugh teaches that the microbial control from the combination of pulsed electric field treatment and microfiltration is comparable to the microbial control achieved by HTST pasteurization (page 252, paragraph 1), it would have been obvious for a person of ordinary skill in the art to have substituted the HTST treatment of Klamczynska with pulsed electric field treatment and microfiltration as taught by Chugh because it is a simple substitution of one known element for another to obtain a predictable result (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  See MPEP § 2143.I(B).  Even if Klamczynska teaches non-thermal pasteurization treatments (corresponding to high pressure treatment, pulsed electric field, ultrasound, and ultraviolet light) ([0034]) which do not include microfiltration, knowledge within the art supports microfiltration as being a serious alternative as shown by Chugh.  In response to Applicant’s assertion that one of ordinary skill in the art working on a method to obtain a food drink based on microalgae would not search and read a document only disclosing ways to preserve the changes in color and volatile composition of skim milk, Klamczynska states that the HTST pasteurization method for milk can be used for its method ([0035]).  Therefore, a skilled practitioner would readily recognize that pasteurization methods used for milk can be used in the method of Klamczynska and would be motivated to consult Chugh as a reference for pasteurizing a drink based on 
Applicant amended claim 1 to require that the shelf life, which includes physical and chemical stability to retain the consistency and color of the formula, of the drink is more than six months and that Klamczynska does not disclose a minimal duration of shelf life for its composition (Applicant’s Remarks, page 9, paragraph 2).
However, as described in the rejection of claim 1 above, Klamczynska discloses that the method includes hot-filling a container ([0012]), which allows the product to have a shelf life of 6-12 months at ambient temperature, as evidenced by Sam (page 2, paragraph 3), which falls within the time range recited by amended claim 1.
Applicant pointed specifically to claim 8 to show the importance of microfiltration in preserving the key compounds of the microalgae extracts and/or water-soluble extracts that are contained in the drink, especially the C-phycocyanin and the chlorophyll.  Applicant provided a Declaration filed 01/14/2022, which is also incorporated into Applicant’s Remarks filed 01/04/2022.  In the Declaration, three samples were prepared:  the first sample was prepared following the process described in claim 1 and stored at 
However, it is noted that claim 1 and claim 8 allow for any extract from microalgae to be added to the composition and the Declaration does not provide any information on what extract(s) and additional ingredient(s) were used to make the samples, let alone disclose the concentration of these contents.  The only indication of an ingredient in the samples is from the second paragraph on the second page of the Declaration and the legend of the graph which state that “a precipitation of the phycocyanin took place” and “preservatives”, respectively.  Also, although the Declaration states that the samples were prepared according to claim 1, claim 1 discloses optional steps so the preparing the samples “following the process described in claim 1” does not convey the specific method steps used to produce the samples.  It is unclear from the legend as to exactly which line corresponds to the three samples as one line is for the “ALGANA process”, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791